DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-3, and the species of rimantadine in the reply filed on 03/02/2022 is acknowledged.

Claim Status
The amendment of 03/02/2022 has been entered. Claims 1-8 are pending in this US patent application. Claims 4-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claim 3 is withdrawn as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2022.
Claims 1-2 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 08/19/2021 has been received and considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on January 7, 2019 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). This guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101. Under this test, the product must (a) not be directed to a judicial exception or must (b) contain additional elements that amount to significantly more than the judicial exception itself.

‘Directed to a judicial exception’ analysis:
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?


Claim 1, in light of Applicant’s elected species, recites a step of correlating a presence or level of an acetylated metabolite of rimantadine in a biological sample from a mammal to SSAT activity in the mammal. This step recites a natural phenomenon, the correlation between a level of an acetylated rimantadine metabolite and SSAT activity, and an abstract idea/mental step, the step of performing a correlation between a level of an acetylated rimantadine metabolite and SSAT activity. As such, claim 1 recites a step that is not markedly different from a judicial exception.

Claim 2 depends from claim 1 and recites the same steps as claim 1 while limiting the steps to the elected species of rimantadine. As such, claim 2 also recites a step that is not markedly different from a judicial exception for the same reasons as listed above for claim 1.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?


Claim 2 limits the method of claim 1 to the elected species of rimantadine. Steps (a) and (b) of claim 2, as in claim 1, are recited at a high level of generality (providing a sample and measuring the level of an acetylated rimantadine metabolite) and merely recite the steps required to perform the judicial exception of step (c) of claim 2. As such, the additional steps of claim 2 do not integrate the judicial exception into a practical application. 

‘Significantly more’ analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps of claims 1 and 2—providing a biological sample and measuring the level of an acetylated rimantadine metabolite in the sample—are recited at a high level of generality. Administering rimantadine to mammals is conventional in the art. See, for example, Govorkova (Govorkova et al., Antimicrob. Agents Chemother. 48(12): 4855-4863 (2004); cited on the IDS filed 08/19/2021), which teaches that rimantadine is an approved drug for the treatment of influenza (see entire document, including page 4855, left column, paragraph 2; the Examiner notes that the treatment of influenza with 

Therefore, claims 1-2 are directed to subject matter that is not patent-eligible and are rejected under 35 U.S.C. 101.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        03/21/2022